10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

26

27

28

FILED
Western District of Washington

at Seattle The Honorable Timothy Dore

CCT 21 2019

ARK L HATCHER, CLERK
OF THE BANKRUPTCY COURT

District Court of the United States for the Western District of Washington

Bankruptcy Unit
in re Chapter 13
CAROL L ENGEN, No 18-12259-TWD
Debtor
CROSS-CLAIM (dkt. no. 72)
Carol Lynn McMeel, SUPPLEMENT:
Cross-Claimmant
PROOF OF CLAIM
STATE OF WASHINGTON, KING COUNTY,
UNITED STATES, INTERNAL REVENUE
SERVICE,
Trustees Ex Maleficio

 

 

 

 

Cross-Claimant Carol Lynn McMeel, hereinafter “McMeel,” is a party in mterest and, in
accordance with Fed R Bankr P. 5005(a)(1), files this 11 US.C § 501{a) Proof of Claim pursuant to
Fed. R Bankr P 3002(a), a pre and post-petition egztable claim as the rightful owner of all goods and
chattels held by the alleged DEBTOR’s estate, 11 USC § 541 This claim is not new and exists undey
non-bankruptey law in equity, there bemg no adequate remedy in law The amount of the claim,
unknown at this time, requires the court to order the custodian to account for the value of the estate Thig
Proof of Claim supplements the Cross-Claim (dkt. no 72), restated and fully incorporated herein

I. EXCEPTIONS TO STATUTORY BAR DATE.
11 This Claim may be subject to statutory bar date of August 15, 2018, Fed. R Bankr Pj

3002(c). McMeel claims exception to said date as follows

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page | of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 1 of 22
10

il

12

13

14

15

16

17

18

19

20

2k

22

23

24

25

26

27

29

 

 

a) McMeel claims she attempted to meet the deadline on August 1, 2018 but was denied this
Opportunity by DEBTOR’s first counsel of record who refused to file her verified claim befora
the deadline

b) McMeel claims both DEBTOR’s counsels of record filed a plan that failed to include the

DEBTOR’s counterclaims against the United States, Internal Revenue Service (“IRS”) and King

County. This oversight resulted in a defective and incomplete confirmed plan which fails to lisi

all creditors, debtors, assets and accounts receivable, many of which were discovered post

confirmation The current plan, especially destructive of McMeel’s rights, requires extensive
modification, if the need for the DEBTOR to remain in bankruptcy still exists after all estate

property is brought into court and made of record, Fed R. Bankr P 3002(c)(6)

c) Exception is also claimed pursuant to Fed R Bankr P 3002 (c)(4) as McMeel’s claim arises

(in part) from the reyection of an executory contract.

d) McMeel alleges ownership of a priority hen that secures a claim against the entire bankruptcy

estate that is not void due to failure to timely file a proof of claim, Fed R. Bankr. P 3002(a).

e). Because the record contains no sustained objection to McMeel’s claim, it 1s allowed, 11

U.S.C. § 502(A}

1,2 Upon all of the above, and in the interests of justice, including the Court’s duty to hear all
clarms, Congress has provided the Court may set aside the bar date for thts Claim

Il. MCMEEL’S RELATIONSHIP TO THE DEBTOR CLARIFIED.

2,1 There appears to be confusion on the part of the United States and the Chapter 13 Trustee ag
to the purpose of the Cross-Claim and McMeel’s relationship to the alleged DEBTOR, which was
explamed in the annexed Verified Claim of Interest (““VCOI”) Carol Lynn McMeel and CAROL L
ENGEN are not the same person in the law McMeel 1s a woman, considered a natural person m the law,

and inhabitant of the Washmgton republic whose existence and birthright give her a relationship to the

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 2 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 2 of 22
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Constitution of the United States (“Constitution”) (We the People) and whose nights are protected
thereunder, CAROL L ENGEN is an artificial person and trust which is presumed to be a “U S., citizen’)
of the District of Columbia. The undisputed VCO! alleges, upon information and behef, that the
DEBTOR was created by the United States for multiple self-serving purposes, one of which 1s that when
McMeel uses CAROL L ENGEN for any transaction, she ts falsely presumed to be a “US citizen” of
diminished capacity who has waived the organic and supreme laws. Nothing could be further from the
truth Upon this Notice and Special Objection to any false presumptions regarding McMeel’s status,
any person who knowingly attempts to attach a dimmished or any other status to McMeel, 1s guilty of
trespass, an injury of her person and invasion of her rights, “The mght of the people to be secure m then
persons..” With no testimony or evidence of record disputing McMeel’s self-proclaimed status in
relation to the DEBTOR and the Constitution and laws made thereunder, is a fact for what it has been
sworn to, not what any self-serving wrongdoer falsely presumes 1t to be.

22 Should any person, including this Court, dispute McMeel’s self proclaimed status, that
person shall appear in court and show cause which section of the Constitution authorizes a power
(authority of the people) which could support statutory authority for any person within one of the
three branches of government fo change or alter the person of the people which is the pre-existent
authority to create the Constitution.

2.3 With regards to the alleged DEBTOR, Title 11 vaguely defines it as a “person” on
“municipality” (11 USC. § 101(13)), there bemg no articles of mcorporation on the record, the
DEBTOR is not a municipality The DEBTOR appears to be a corporation since the historical
background of bankruptcy in this country reveals it was mtended to allow businesses, not people, to be
rehabilitated in order that they could continue to operate m commerce Title 11 mdicates that a
corporation includes an unincorporated company or association, 11 USC. § 101(9)(Aj(v) It is a fact

the DEBTOR 1s not incorporated but it 1s reasonable to infer that Title 11 classifies it as an

CROSS-CLAIM SUPPLEMENT - PROOF OF CLAIM Carol Lynn McMeel

Page 3 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 3 of 22
10

il

i2

13

14

i5

16

1?

18

1%

20

21

22

23

24

25

26

27

28

 

 

unincorporated company created for a “special purpose” by the United States. Legal dictionaries reveal
that an “association” is the act of a number of persons uniting together for some special purpose on
business, the persons so yommng See 2/ above Apparently McMeel and the person of the DEBTOR, a
corporation, are presumed to be joined together m association for a special purpose or business,
heremafter “the Association ”

24 Therefore, going forward, upon information and belief McMeel will be acting on behalf of
the Association m the person of the DEBTOR since the Court, the United States and the Chapter 13
Trustee refuse to recognize McMeel in her proper person, a trespass Said act 1s of necessity and does noy
operate to prejudice or waive any of McMeel’s substantive or other secured rights.

Il. IRS STATUTORY TAX LIENS - SUBSTANCE OVER FORM.

3.1 The IRS claims statutory tax lrens against the bankruptcy estate The VCO# alludes to an
undisclosed contractual relationship not of record between the alleged DEBTOR, the United States and
the Federal Reserve banking cartel, McMeel in her proper person is not an express party thereto but
rescinded any presumed contracts, agreements or pledges which may have attached to her by way of the
DEBTOR or by any other mechanism m this regard Said rescission operates to extract the person of the
DEBTOR as well from any such relationship.

32 The VCOI does not expressly mention the IRS but it should have Upon information and
belief, the IRS interjects itself between the people and the United States allegedly with regards to “tax”
collection But that 1s not rts true function Taxes are constitutionally authorized mvoluntary exactions
for the support of the government The United States has never demanded a tax from the Association,
The IRS 1s not collectmg internal revenue, as a condition precedent the government is constitutionally;
required to issue lawful money before any demands for tax payments can be made The IRS collects

interest payments which both the IRS and Congress falsely advertise as “taxes ”

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 4 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 4 of 22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

33 Upon information and belief, the United States government can only accept constitutional
money for a domestic tax obligation For example, the government cannot accept German marks to pay}
United States taxes; the foreign currency must be converted mto dollars Unfortunately there are no
“dollars, lawful money of the United States” in general circulation with which to convert foreign money;
into. Since lawful money was removed from circulation people are “compensated” for their labor in non-
domestic negotrable instruments or bank credits, not the money of account of the United States, which ig
not dispensed directly to them, but to the legal fiction person created by the United States In this instant
case it would be the alleged DEBTOR, CAROL L ENGEN, a legal fiction. The people then, through the

legal fiction created by the United States, yearly transfer a percentage of this “compensation” to the IRS,

 

not the United States, believing they are extinguishing a government tax obligation Because the
“nayment” was made in foreign “money,” the origin of the money has to be obscured before it gets to the
United States which 1s why it is routed first through the legal fiction, then through the IRS The function
of the IRS 1s to “launder” the payment by internally processing and transforming tt from a “tax” (form)
into a “gift” (substance). The United States then accepts the transfer from the IRS as a “grft’
(substance) not a “tax” (form) The IRS is not the only “money launderer” involved in this process,
Another layer of protection is provided by Congress in order to further obscure the origin and character of
the property transferred via a statutory scheme that operates to buffer the United States whenever a “tax}
payment” hits its accounts Thanks to Congress the United States can accept the transfer of “Federal
income, estate, and gift taxes as a gift or bequest to or for the use of the United States;” substance
over form. The executive branch can then point to a statute and state with full authority and a straight
face that they did not receive contraband, they received a gift This racketeering operation allows the
United States to avoid the pitfalls of a) directly recerving a tax payment denominated in unconstitutional
private Federal Reserve notes or bank credits, and b) demanding the constitutionally impossible from the

people when it was the United States that repudiated a constitutional obligation that created the

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 5 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 5 of 22
16

11

12

13

14

15

16

17

18

19

20

21

Ze

23

24

29

26

27

28

 

 

impossibility m the first place AUTHORITY: See Internal Revenue Manual 6209 All forms W-2, W-
4 and 1099 are tax class 5 forms, Subtitle B - Gift and Estate Taxes, not Subtitle A — Income Taxes. Seg
31 US.C § 321(d)(2) “For For purposes of the Federal income, estate, and gift taxes, property accepted
under paragraph (1) shall be considered as a gift or bequest to or for the use of the United States;” 15
U.S.C § 1523 “For the purpose of Federal income, estate, and gift taxes, property accepted under section
1522 of this title shall be considered as a gift or bequest to or for the use of the United States;” Title
26 Subtitle A Income Taxes 26 USC § 170{(c) “Charitable contribution defined For purposes of this
section, the term “charitable contribution” means a contribution or gift to or for the use of— (1)
A State, a possession of the United States, or any political subdivision of any of the foregoing, of
the United States or the Distmct of Columbia, but only if the contribution or gift is made fon
exclusively public purposes ”

34 The Constitution authorizes the national government to issue lawful money into circulation
and the people are required to pay taxes directly to the government to support its operations; it is also
authorized to borrow Money, not private credit Upon information and belief there is no express
constitutional authority for the government to exchange the public credit for private credit, label the
exchange “money, foist 1t upon the people and tax them on the result of the unconstitutional exchange.
The act of borrowimg from the Federal Reserve alters the capacity of the United States. When the United
States “enters the markets of the world and becomes a borrower, she lays aside her sovereignty and takes
upon herself the position of an mdividual, and 1s bound accordingly.” Anton: v Greenhow, 107 U S.,
769, 795 (1882) (Field J, dissenting), Accord, Hall v Wisconsin, 103 US 5, 11 (1880), as a commercial
trader engaged im transactions involving negotiable instruments sovereign capacity 1s also set aside by the
United States (Clearfield Trust Co v US,318US 363 (1943)). In propriety capacity, the United States
1s not constitutionally authorized to demand taxes from the people This legal incapacity is another

reason why third parties are involved in laundering the ill gotten gains. This allows the United States to

CROSS-CLAIM SUPPLEMENT ~ PROOF OF CLAIM Carol Lynn McMeel

Page 6 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 6 of 22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

allege clean hands since rt did not make the demand for an unconstitutional “tax payment.” However, in
spite of statutes claiming the IRS 1s a “governmental unit” there is a flip side to this designation; all
governmental units inhertt the same legal incapacity as the United States heretofore described, said
incapacity having other ramifications which are outside the scope of this clam which shouldn’t take 4
gemus to figure out. That might be a problem for the IRS if in fact what they were collecting was actually
internal revenue (form) instead of compelled gifts (substance) Upon these facts tt is reasonable to
conclude that the “statutery tax hens” (form) lodged against the bankruptcy estate are in fact “guff-
bequest liens” (substance), substance over form. Should any person dispute this conclusion, that
person shall appear in court and show cause which section of the Constitution compels McMeel to
donate a portion of her property to any other person every single year.

35 Upon information and belief smce Congress has seen fit to enact a statutory scheme tq
legalize unconstitutional acts, why does the IRS need internal procedures that instruct agents to process
the “taxes” as “gifts or bequests?” For the same nefarious reason Congress passed the above conversion
statutes It 1s for the express protection of each mdrvidual middleman who can, 1f needed, point to an
official procedure as a defense and declare that he or she did not process a government tax, but merely
followed procedure and processed a gift or bequest from a citizen for the use of the United States

36 Upon information and belief the actual use the United States makes of these “gifts of
bequests” (form) 1s to make contractual “interest payments” (substance) on loans received from the
Federal Reserve, and also on public debt The people, therefore, are unknowingly transferring theitj ‘
property in the form of negotiable instruments and bank credits by way of the LEGAL FICTION,
presumably attached to them commercially (CAROL L ENGEN), to the IRS and ultimately to the Federal
Reserve stockholders with whom the people have no contract, but who require interest payments from the
United States having put the United States into imvoluntary bankruptcy for non-payment The true

function and purpose of the IRS, and a reason why IRS employees’ true names are never revealed, 1g

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 7 of 14 16423 NE 15" St
Bellevue, Washington [980038]
United States of America

 

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 7 of 22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

that they are an agent for the prmcipal creditor, the Federal Reserve, acting in capacity as a receiver ir
bankruptcy

“Grace Commission IP0281G” January 12, 1984, The Grace Commission, Congressional

Research Service — The Library of Congress, found that 100 percent of all income taxes

collected are absorbed solely on interest on the Federal debt and by Federal

Government contributions to transfer payments.

"I want to show you where the people are being imposed upon section 16 of the Federal

Reserve Act provides that whenever the Government of the United States issues and

delivers. Federal Reserve notes, which are based on the credit of the Nation--they

represent a mortgage upon your home and my home, and upon all the property of all the

people of the Nation--to the Federal Reserve agent, an interest charge shall be

collected for the Government " Congressional Record, Congressman Wright Patman,

March 13, 1933.

Therefore, the so-called “statutory tax ens” (form) claimed by the IRS against the bankruptcy estate are
in fact “imiterest liens” (substance), substance over form.

37 The “Federal Reserve agent” referred to above is the [RS, Congress and anybody else who
aids and abets this unconstitutional extraction of property from the American people. In order to conceal
these facts from the public, who would likely cease and desist from sending in any more “gifts” if they
learned the truth, Title 26 has mtentionally been made huge and incomprehensible by the average person.

“The Internal Revenue Code requires employers to withhold income taxes from their

employees’ wages For this purpose, wages are defined by section 3401(a) of the Internal

Revenue Code as “all remuneration . for services performed by an employee for

his employer” Jn re Amoskeag Bank Shares, Inc , 239 B.R 653 (1998)

“Wages” as “remuneration” which 1s defined as a reward or recompense (Bouvier’s Law Dictionary,
1914), is not money for services rendered A reward ts “the offer of recompense given by authority of
law for the performance of some act for the public good, which, when the act has been performed, 1s to
be paid The recompense actually so paid its acceptance and performance create a valid contract . ”
Bouvier’s Law Dictionary, 1914 Title 26 reveals that these “taxes” are really “charitable contributions”)

for the use of the United States if and only if the contribution 1s made exclusively for “public purposes.”

Employers offer their laborers “rewards” in the form of private Federal Reserve notes or bank credits

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 8 of 14 16423 NE 15"St
Bellevue, Washington [98008]
United States of America

 

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 8 of 22
10

il

i2

33

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

instead of money because that is all Congress has made publicly available When a laborer accepts the
offer, he becomes entrapped into “performance of some act for the public good” which “creates a
valid contract ” What is the “act for the public good” under contract the laborer agrees to perform when
he accepts the offer? He or she unknowingly “agrees” to"

a). Be a surety for the United States by sending a portion of the reward (interest payment) to the
receiver in bankruptcy once each year, and

b) Allow the principal creditor to siphon off a portion of his or her reward before he or she every
receives it (inflation), and

c). Act as surety by pledging legal title to his goods and chattels (collateral and liens) to the
principal creditor as security for the loans incurred by a third party, the United States.

IV. THE “SPECIAL PURPOSE” OF THE ASSOCIATION.

41 Therefore, upon formation and belief and all of the above, the DEBTOR was created by
the Untted States to act as a surety for her debts and to hold legal title in trust to property presumably
pledged as collateral for her loans, thereby infringing on McMeel’s secured mght to hold full title ta
property in her grven name. Since only McMeel has earning power and the ability to create property but
having never been directly paid for her labor, the DEBTOR was created to act as a conduit or mechanism]
by which a portion of McMeel’s earning power as “wages” (form) would be captured (prize) and
transformed into “interest payments” (substance) by the receiver in bankruptcy to eventually hand off to
the principal creditor. Should any person dispute this claim, that person shall appear in Court and
show cause which section of the Constitution compels McMeel to waive her secured right to
extinguish debt and hold full title to her goods and chattels.

42 This arrangement ts patently unconstitutional and 1s grounds for damages and equitable relief
due to the misrepresentations and coercion involved. As a direct result thereof, property was obtained
from McMeel under false and deceptive pretenses which led to a reduction in the value of the estate and

deprivation of property mghts McMeel’s constitutionally secured nght to extinguish debt and hold full

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Caroli Lynn McMeel

Page 9 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 9 of 22
16

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

title to property has been specially mfringed upon by this “legalized” racketeering operation. Not only
was the value of the estate reduced thereby but it is bemg held in receivership by the principal creditor
Because the Association paid debts for the Umited States which it was not primarily liable for it is an
involuntary surety That makes each member of the Association a co-surety Sureties have many rightsJ
mecluding the nght of subrogation in equity which can be enforced in a court of equity

VY. THE RIGHTS OF SURETIES.

5.1 On and for the record, neither McMeel nor the DEBTOR knowingly volunteered to be 4
surety for the debts of the United States or for any other person If any person disputes this fact, they
shall appear in Court and show cause with a contract or agreement containing McMeel’s hand
written signature evidencing the purported suretyship arrangement

52 Having discharged liability of the principal debtor United States via “federal mcome taxes”)
they were not primarily lable for McMeel and the DEBTOR are pre-petition co-sureties. See Annex-2
which 1s a schedule of the amounts claimed In addition, the Association 1s a pre-petition surety for all
IRS tax len bonds, King County property tax assessment bonds, the US District Court Case no 2-18-cv-
00712-RSM; and post-petition surety for US Bankruptcy Court no 18-12259-TWD and no 18-01152-
TWD McMeel suspects there are other financial instruments the Association was used as surety for
which requires orders from the Court to discover

53 Sureties have many rights which McMeel claims against principal debtor United States for
having satisfied its obligation or any part of 1t, such as, right to give notice, right of exoneration, right of
subrogation, right of indemnity, mght to get securities and right to ask for rembursement. McMeel gave
pre-petition notice and demand m 2011 to United States for retmbursement of the ummntended “gifts” plus
mterest, which was ignored Pursuant to the nght of indemnity, McMeel becomes an implied indemnity
holder and can demand the court make United States answerable for all her suffermgs She can also

demand the United States turn over all securities given to the principal creditor and any others which used

CROSS8-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 10 of 14 16423 NE 15" St
Bellevue, Washington [98008]
United States of America

 

INI

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 10 of 2
10

11

12

13

14

15

16

li?

18

13

20

21

22

23

24

25

26

27

23

 

her as a surety As the rightful owner to these securities, she claims the right of inspection which cannot
be denied And finally, a surety who has paid or satisfied the United State’s debt or obligation, 1s entitled
to be subrogated to and have the benefit of all securities which may at any time have been put ito the
creditor’s hands by the principal debtor, or that the creditor may have obtained from the principal debtor,
By the fact of payment, McMeel becomes an equitable assignee of all such securities, and 1s entitled to
have them assigned and delivered up to her by the creditor, m order that she may enforce them for her
own remmbursement and exoneration If therefore, the creditor refuses to surrender up securtties, the
surety may maintain an equitable suit to compel their assignment and surrender McMeel claims the night
of subrogation in equity which means that the Federal Reserve cannot, without her assent which she does
not give, surrender, give up, release, or discharge any such securities, or render them in any way;
unavailable to McMeel, either by tts own acts or omissions If it does so, CAROL L ENGEN’S liability
is thereby discharged, wholly or partially, as the case may be McMeel noticed the Federal Reserve in
2010 of the false presumption she agreed to act as surety for the United States and demanded
reimbursement, receiving no response thereto Because the principal debtor refused to reimburse McMeek
upon request, she has the right to request the principal creditor bring suit to recover the amount due which
she did in August 2019, A D, recetving no response thereto. See Annex-3. Refusal to bring suit by the
principal creditor results in exoneration of the surety who 1s no longer bound for any debts of the principal
debtor The Court is on notice that McMeel and her co-surety CAROL L ENGEN chim
exoneration of any and all claims by any United States governmental unit due to neglect of the
principal creditor, the Federal Reserve

5 4 By alleging false capacity of creditor in relation to the alleged debtor CAROL L ENGEN
and, by “association” McMeel, wrongdoers United States, the IRS and King County are engaged in 4
program of fraud and deceit in an attempt to separate McMeel from her rightful property and raid the

estate, an abuse of the bankruptcy process which the Court is commercially and equitably bound to

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 11 of 14 16423 NE 15" St
Bellevue, Washington [98003]
United States of America

 

 

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 11 of 22
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

23

26

2?

28

 

prevent Claim 1-2 evidences extortion on the part of Nam Han, a Federal Reserve agent, an attempt to
coerce McMeel into engaging with her as a co-conspirator by passing contraband to satisfy her claim; or,
in other words, “If you agree to shred the Constitution, | won’t take your property ”

VI. MANDATORY JUDICIAL NOTICE AND OFFER OF PROOF,

61 The Court shall take judicial notice of the following documents and instruments annexed

to this Proof of Claim and placed on the Record as an Offer of Proof relevant to and in support of
McMeel’s claims as follows

ANNEX-1. UCC1 Financing Statement (non-ucc filing) securing a claim (lien) against the
DEBTOR’s estate held in trust, See McMeel’s Vertfied Claim of Interest (VCOT). McMeel, ag
the only one who provided Value via labor and credit (earning power) to the estate and purchased
rights to all securities held thereby as an mvoluntary surety, claims a pre and post-petition
perfected security interest in said property above and beyond any other clamant The DEBTOR,
a legal fiction, can only hold title by characteristic; McMeel, a private citizen, holds titles by
nature and a title by nature extinguishes a title by characteristic in a court of equity.

ANNEX-2 Schedule of unintended gift transfers from the Association to the United States
couched as “federal income taxes” tabulated for reimbursement, including interest charges fon
lost opportumities Amount claimed: $206,162.00 principal gift amount; 12 % compound interest
$5,529 143 95, total $5,735,305 90

ANNEX-3- Copy of letter to Federal Reserve requesting they initiate suit against the United
States to collect amounts due for reimbursement and declaration of Sam K Eck as third party
mail receiver

ANNEX-4 Evidence the Association was used as surety to bond IRS tax liens, King County
property tax assessments and associated court cases.

VII. DEMANDS.

71 The right of subrogation in equity claimed by McMeel and the DEBTOR operates to
substitute the Association for the principle creditor, the Federal Reserve, in relation to the principal debtor
United States Upon this equitable substitution, the Association succeeds to the mghts of the principal
creditor That means the United States and all her governmental units, includmg all United States courts,
are debtors in relation to the Association. Once again, thanks to Congress, CAROL L ENGEN has been

intentionally mischaracterized m bankruptcy Furthermore, if the principal creditor 1s holdmg the estate

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carel Lynn McMeel

Page 12 of 14 16423 NE 15" St
Bellevue, Washington [98003]
United States of America

 

 

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 12 of 22

 
10

11

12

13

14

i5

16

i?

18

19

20

21

22

23

24

25

26

27

28

 

 

in receivership as security for the prmcipal debtor’s loans (substance) then the statutory scheme enacted
by (debtor) Congress which states that the (debtor) Court has constructive possession of the (creditor)
DEBTOR’s estate in bankruptcy (form) 1s in error and operates as unlawful conversion. The Court shall
not make any attempt to dismiss this bankruptcy in order to escape its duties and responsibilities until ail
matters have been fully resolved with regards this clam

72 Upon all of the above McMeel demands the Court order all bonds referred to in Annex-4 be
brought forward and put into evidence for mspection This is McMeel’s nght since she and the DEBTOR
were used as sureties thereto, and also that she may enforce them for her and the DEBTOR’s own
reimbursement and exoneration.

72 McMeel reserves the right to submit other demands to the Court including a demand for a
full accounting of all collateral and liens held by the principal creditor m the name of the DEBTOR.
it
i
Hf
if
I hereby declare and certify under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct 28 US.C § 1746(1)

Ly
DATED this ile? day of October, 2019 A.D, at the city of Bellevue, in the county of King, the

Washington Republic
Gn RZ Po Mak.
L.S. Carol Lynn MéMeel, In Full Life,
All Rights Reserved

CROSS-CLAIM SUPPLEMENT — PROOF OF CLAIM Carol Lynn McMeel

Page 13 of 14 16423 NE 15" St

Bellevue, Washington [98008]
United States of America

 

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 13 of 2

INJ
CERTIFICATE OF SERVICE

1, Carol Lynn McMeel, hereby certify that on the / { ot May of October, 2019 A.D I personally
deposited in the mailbox of the United States Post Office located at 15731 NE 3" Street, Bellevue,
Washington 98008 via first class mail pre-paid postage this “CROSS-CLAIM (Docket No. 72)

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

SUPPLEMENT: PROOF OF CLAIM” addressed to the following persons

Administrative Office of the United States Courts

One Columbus Circle, NE
Washington, D.C. 20544

Yen Jeannette Tran

Trial Attorney, Tax Division
United States Dept of Justice
PO Box 683

Washington, DC 20044

Laune Thorton

Assistant US Trustee

Office of the Un:sted States Trustee
700 Stewart St #5103

Seattle, WA 98101

Jason Wilson-Aguilar
Chapter 13 Trustee

600 University St #1300
Seattle, WA 938101

CRE ae

L.S. Carol Lynn/McMeel, In Full Life

CROSS-CLAIM SUPPLEMENT - PROOF OF CLAIM

Page 14 of 14

Case 18-12259-TWD Doc 109 Filed 10/21/19

Carol Lynn McMeel

16423 NE 15" St

Bellevue, Washington [98008]
United States of America

Ent. 10/21/19 14:56:35 Pg. 14 of 23

 

we
UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A NAME & PHONE OF CONTACT AT FILER (optional) = .
Carol McMeel 4255770677 Date of Filing : 09/30/2019

B E-MAIL CONTACT AT FILER (optional) Aen meg ; ; Oinars aes 1
e Num : “7 583~
Lapse Date : NONE

 

 

 

C SEND ACKNGWLEDGMENT TO (Name and Address}

[sa 4

16423 ne 15th st
Bellevue WA USA 98008

_ THE ABOVE SPACE 1S FOR FILING OFFICE USE ONLY

1 DEBTOR'S NAME Provide only one Debtor name {1a or tb} (use exact, full name, do not omit modify er abbreviate any part of the Debtor's name); If any part of ihe Individual Debtor's
name wall not fit in line 1b, leave ail of iter 7 blank, check here El and provide the Individual Debtor information in tem 10 of the Fmancing Statement Addendum (Form UCCIAd)

 

 

 

 

 

 

 

Ja ORGANIZATION'S NAME

CAROL L ENGEN
OR ib INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
te. MAILING ADDRESS cry STATE |POSTAL CODE COUNTRY
401 Federal Street DOVER DE | 19901 USA

 

 

 

 

 

2 DEBTOR'S NAME Provide only one Debtor name (22 or 2b) (use exact, full name, do not omut modify or abbrevate any part of the Debtor's name), if any part of the Indidyal Debter s
name will not fit in Ine 2b leave all of tem 2 blank check here oO and provide the Indhvidual Debtor Information in itera 10 of the Financing Statement Addendum (Form UCCTAd}

 

2a ORGANIZATION'S NAME

 

26 INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S VINITIAL(S) SUFFIX

 

 

2c MAILING ADDRESS CITY STATE |POSTAL CODE COUNTRY

 

 

 

 

 

3 SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide only gne Secured Party name (3a or 3b)
3a ORGANIZATION'S NAME

 

o
a

 

 

36 INDMIDUAL'S SURNAME FIRST PERSONAL NAME ACDITIONAL NAME(S)ENITIAEL(S) SUFFIX
McMeel Carol
3c. MAILING ADDRESS CITY STATE |POSTAL CODE COUNTRY
16423 ne 15th st Bellevue WA | 98008 USA

 

 

 

 

 

4 COLLATERAL This financing statement covers the following collatarat

Perfected security interest in all goods and chattels, tangible or intangible, held by the Debtor, whether recorded or
unrecorded, including securities, accessions and notes.
(Reference: King County records Nos. 20190617000766; 20190718000248)

Atwey- iL

 

ee a
§ Check only if applicable and check only one box Collataral is f/]natc in a Trust (see UCCIAd item 17 and Instructions) []bems admintered by a Decedent's Personal Represeantatve
ae

 

 

 

 

6a Check only if applicable and check only one box 6b Check only f applicable and check only one box
i Pubhc-Finance Transaction G Manufactured-Home Transaction A Debtor is a Transmitting Ublity [| Agneultural Lien Non-UCC Filing
ee a i aa nny ie eee er +s
7 ALTERNATIVE DESIGNATION (If applicable) L] Lessee/Lessor i | Cansignee/Consignor LJ Seller/Buyer al Ballee/Bailor L] Licensee/Licansor

 

8 OPTIONAL FILER REFERENCE DATA

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UGC1} (Rev 04/20/11) International Association of Commercial Administrators (JACA)
rake sk

RA ee Ee

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 15 of 22
IN RE CAROL L ENGEN - 18-01152-TWD

CLAIM FOR REIMBURSEMENT OF COMPELLED INTEREST PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1040 "TAX"
COMPELLED
INTEREST NO. OF (TOTAL DUE FOR
TAX PERIOD PAYMENT! 12 % INTEREST? (YEARS |TAX PERIOD
1968 555,00 $15,895.12 51 $15,950.32
1969 $105.00 $30,345.23 50 $30,450.23
1970 $182.00 $46,962 86 49 $47,144 86
1971 $75.00 $17,279.31 48 $17,354 31
1973 $64.00 $11,754.63 46 $11,818.63
1974 $228.00 $37,389.17 45 $37,617.17
1975 $165.00 $24,158.89 44 $24,323.89
1976 $498.00 565,103.50 43 $65,601.50
| _1977 $64.00 $7,470.28 42 $7,534.28
1978 $1,368 00 $142,568.97 41 $143,936.97
1979 $3,356.00 $312,279 06 40 $315,635 06
1980 $4,000 00 $332,324.89 39 $336,324 89
1981 $3,000.00 $222,538.99 38 $225,538.99
1982 $4,000.00 $264,927.37 37 $268,927.37
1983 $4,000.00 $236,542.30 36 $240,542.30
1984 $2,578.00 $136,117.42 35 $138,695.42
; 1985 $7,468.00 $352,060.32 34 $359,528.32
1986 $8,153.00 $343,172.27 33 $351,325.27
1987 $9,630.00 $361,912.62 32 $371,542.02
1988 $8,194.00 $274,950.59 31 $283,144.59
1989 $9,368 00 $280,664 55 30 $290,032.55
1990 $8,549 00 $228,685.16 29 $237,234.16
1991 $11,649 00 $278,223.16 28 $289,872 16
1992 $12,475.00 $266,027 89 27 $278,502.89
1993 $7,214.06 $137,355.08 26 $144,569.08
1 10/14/2019

 

Annex- adn

6,16 PM

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 16 of 22
iN RE CAROL L ENGEN - 18-01152-TWD

CLAIM FOR REIMBURSEMENT OF COMPELLED INTEREST PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1040 "TAX"
COMPELLED
INTEREST NO. OF TOTAL DUE FOR
TAX PERIOD PAYMENT! 12 % INTEREST? (YEARS |TAX PERIOD
1994 $12,114.00 $205,938.78 23 $218,052.78
1995 $7,250.00 $110,045.06 24 $117,295.06
1996 $9,291.00 $125,914.86 23 $135,205.86
1997 $10,099.00 $122,201.03 22 $132,300 03
_— 1998 $13,545 00 $146,338.12 21 $159,883 12
1999 $8,120 06 $78,327.90 20 586,447 90
2000 $14,195.00 $122,258.15 19 $136,453.15
| 2001 $24,353.00 $187,273.74 18 $211,626.74
= 2002 $400,00 $2,746.42 17 $3,146.42
| 2007 $357.00 $1,390.86 12 $1,747.86
TOTAL $206,162.00 5,529,143,95 $5,735,305.90
" Best estimate in some cases
*State of Washington RCW 19.52,020 12% max interest rate per annum

 

 

 

 

 

 

 

10/14/2019

ANNEX-a> C>

6:16 PM

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 17 of 22
DATE August 14, 2019 MEMORANDUM OF RECORD

Carol Lynn Engen
cio Law Offices of Sam Eck
40 Lake Bellevue - Surte 100
Bellevue, Washington 98005

Te: Board of Governors of the Federal Reserve System Cert. Mail 7011 3500 0000 7633 1122
20th Street and Constitution Ave NW
Washington, DC 20551

eo Wilham P Barr, Anorney General
US. Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0006!

Steven T. Mnuchin

Secretary of the Treasury
1406 Pennsylvania Ave , NW
Washington, DC 20220

Wilbur L. Ross Jr.

Secretary of Commerce

i401 Constitution Ave , NW
Washington, D.C 20230

att Vertfied Claim of interest; Diagram
NOTICE AND REQUEST TO INITIATE SUIT AGAINST UNITED STATES

Greetmgs Federal Reserve Board of Governors

' doubt 9 you remember me since it has been eight years since | lodged a claim against the Federal Reserve
Board of Governors (April 2010) I was premature m approaching you because 1 was not aware of all the
ramifications of the relanonships involved. Technically, as 1 understand it now, | was required to bring the claim for
reimbursement directly agamst the United States first. This | did the followmg year, 2011, the final notice sent out
in November The United States did not respond to my claim [i is a fact I have been compelled against my will to
act as surety for the debts of United States im relation to you, the principal creditor When | brought this to your
attention, you also ignored me Now that my claim has properly been presented to the United States and
subsequently refused, in capacity of surety who has paid the debts of the Unued States for decades, | am requesting
you, a8 principal creditor, sue United States forthwith to recover what they owe me Sureties have the nght to
reimbursement

The impetus for this request started in May of 2018 as a result of the United States, in the person of the
IRS, suing my co-surery CAROL L ENGEN in a US District Court to collect delinquent “taxes” and “penalties” by
foreclosing on my home. I subsequently transferred the matter to the bankruptcy umt of the distuet court via a
Chapter 13 pention and obtained a stay m the district court That ts where the matter is at today

Since the United States conducts nts affairs strictly, using negonable instruments borrowed from you, it has
lost the sovereign capacity to collect intemal revenue taxes (Clearfield Doctrme) That is why Congress in various

NOTICE OF REQUEST FOR SUIT Page | of 2

ANNSYX-® C1)

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 18 of 22
DATE August [4, 2019 MEMORANDUM OF RECORD

and sundry statutes provides that all alleged federal mcome, estate and gift “taxes” transferred to the United States
are accepted by the United States as gifts or bequests, not involuntary contributions due a sovereign for the support
of the government. Congress and the Secretary of the Treasury have informed me that my credit and assets
thypothecations) provide the collateral for the loans you provide to the United States. All of my tax payments
provide the contributions or interest payments the United States owes you on the loans. Sve my atiached Verified
Claim of Interest which is notice that | did not volunteer to be a surety for these debts As an invohintary surety |
have the right to reimbursement and, in the absence of that, exonerarion That is where you come m Furthermore,
as a subrogee, who under compulsion and not bemg primarily lable has discharged debts of the United States, | am
substituted in your place as the principal creditor By paying these debts, | have purchased the same rights you have
against the United States By succeeding to your rights to collect the debt. | am entitled to all the collateral and Hens
which you are holding as security.

Congress has provided a mechanism for sureties to claim offset against any governmental unit that waives
sovereign immunity upon filmg of a proof of claim in bankruptcy. in order to claim the offset, | need a full
accounting of the collateral and hens you hold on my behalf as your assignee against this governmental unit.
Pursuant to my rights as a subrogee. | request you provide me at once vith a full accounting of all the collateral and
liens which you hold as security resulting from my contributions, transfers, hy pothecation and pledges in capacity as
surety for the loans you provided to the United States

i understand that good faith 1s required between the debtor (1/5) and creditor (Fed Res) and sureties (me)
Bath of you have acted m bad farth with regards to me You can rectify that by assuming your responsibilines and
duties to me, the one whe has unknowingly pledged all her credit and assets to back the loans, by suing the United
States at once on my behalf. if you refuse to sue the United States to recover what they owe me | will consider
rayselfno longer bound as surety and the alleged debt claimed by the United States will be discharged. Since it has
been eight years since you received my original claim, | think it 1s reasonable that you bring suit agaist the United
States withm ten days of receipt of this request Please notify me within that ime frame as to your intentions. Hf 1
do not recerve @ response from you within that time frame, [ will assume vou are refusing both my request to initiate
suit against the United States and provide with me the accounting of the collateral and hens. 1 will then notify the
Court of your refusal t¢ comply and move for exoneration

Sincerely,

In. order to make a pomt in the bankruptcy case [ was forced to cross claim against the co-surety “debtor”
CAROL L ENGEN by using the name my parents gave me, Carol Lynn McMeel. m order to separate myself from
the legal fiction{s) created by STATE OF WASHINGTON (birth cerirficate) and UNITED STATES (social

securtty) used to deceive me into this suretyship

NOTICE OF REQUEST FOR SUIT Page 2 of 2

ANNEX-S >

Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 19 of 22
BAW2019 USPS com®- USPS Trackng® Results

USPS Tr a ckin g° FAQs > ihttps:/Avww.usps.com/faqs/uspstracking-faqs.htm)}

Track Another Package +

Tracking Number: 701 13500000076331122 Remove X

Your item was delivered at 8:51 am on August 19, 2019 in WASHINGTON, DC 20551.

Y Delivered

August 19, 2019 at 2:57 am
Delivered
WASHINGTON, DC 20557

Get Updates \-

 

 

 

 

Text & Email Updates Vv
Tracking History VY
Product Information Ww
See Less A
Can’t find what you’re looking for?
Go to our FAQs section to find answers to your tracking questions.
Anvex-3 (>
https ‘Mools uses comiga/TrackConfirmAckonttRef=fullpag atc= 28ten 297 77=8t1 abel s= 7011S OO BSS Teh 4a

Case 18-12259-TWD Doc109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 20 of 22
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Judge Timothy Dore
Chapter 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In re’
NO _ 18-12259

CAROL ENGEN DECLARATION OF SAM K ECK

Debtor

 

COMES NOW Sam K Eck, under penalty of peryury of the laws of the State of
Washington, and state and declare as follows:

1. That I am an attorney licensed to practice law in the State of Washington,
that I have represented Caroi Engen in unrelated matters in the past.

3. That Carol Engen asked if she could use my office as the mailing address
for a return receipt attached to a certified letter that she was planning to send to the
Federal Reserve. She wanted to use me as an impartial third party in the matter.

4. That I received the green return receipt from the US Post Office in the
mail. A copy of the receipt is attached hereto and incorporated herein as though fully
set forth.

6. That I have not received any response to the letter from the Federal
Reserve or any other third party concerrung the matter set forth m the letter.

DATED THIS _7 ( day of October, 2019, at Bellevue, Washington.

Ct LE

Sam K Eck

ANNSEXK-3 Cus __SaMK Eck

ATTORNEY AT LAW
40 Lake Bellevue Dnve, Suite 100
Bellevue, WA 98005-2480

Declaration of Sam K Eck -1 (425) 827-6621
Case 18-12259-TWD Doci109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 21 of 22

 
-EXHIBIT A _- 4

 
   
    

Belay ls) sso ett ari oe sere en

 

 

 

 

m@ Cornplete items 1,2, and 3 Also complete
(tem 4 f Restricted Delivery ts desired
W@ Print your name and address on the reverse f
so that we can return the card to you B tonite (Printed Name} C Date of Delive
i Attach this card to the back of the mailprece, £- Xl - el
or on the frant if space permits,
- D Is delivery address different framvitem 1? C1 Yes
1 Article Addressed to if YES, enter delivery address below [1 No
ager ! CesEeeve 1s TUTE SUIT AGAINST
F QotTabd STATES
system

 

 

 

 

Service Type

40 =
adie stand [;
eriified Mall {11 Express Mall
Co rsSTi! TATION Avs N Picertted ( Retum Receipt far Merchandise

LORSHINGTO A, b.G 2ass'! Clinsured Mal OCOD

 

 

 

 

 

{
|
i
(
Boa Lb oF Goveenens NoeTrice nb REGuesrT TS |
|
|
|
|
{
{
|
|
fl

4 Restricted Delivery? (Era Fee} (Yes
2 Article Number ae. a aa .
{Transfer from service fabell 702) 4500 OO00 B wee ]
PS Form 3811, February 2004 Domestic Retum Receipt - 2 RBNARAE-O2-M-1840 yl

ENDER: COMPLETE THIS SECTION

 

@ Complete items 1,2, and 3 Also complete
item 4 if Resincted Delivery Is desired
m Print your name and address on the reverse

 

 

so that we can return the card to you B m7 G Date of Del
@ Attach this card to the back of the maiplece, Recer (Paniedt Name) “OO .
or on the front if space permits

 

 

 

D Is debvery address different from item 17 C1 Yes
if YES, enter detivery address below. (1 No

Boa eb oF Governors NoTice. dnb Rees TO
rs 0 es jaa Vl gut,
— ERE Unread STATES

1 Artele Addressed to

 

 

  
  

 

 

 

 

 

 

 

on Sh an d 3 Service Type
uf ertiied Mall 7 Express Mail

“COST II TAP IO ND Aug ley PCertea wl (Cl Return Receipt for Merchandise

LORSHINGTO OD, DG 2assy Di insured Mat LI GOD

4 4 Restricted Delivery? (dra Fee) D Yes \

2 Artcl mee % pp a mM \

Tce pen service labey 701LL 3500 coga FERS "t422 | |
reel

: PS Form 3811, February 2004 Domestic Return Receipt _ s809898-92-M-1540 yf

- S$
Annex > C > SAM K Eck

ATTORNEY AT LAW
40 Lake Bellevue Drive, Suite 10)
Bellevue, WA 98005-2480
425) 827-6621
Declaration of Sam K Eck -2 (425)
Case 18-12259-TWD Doc 109 Filed 10/21/19 Ent. 10/21/19 14:56:35 Pg. 22 of 22_
